Railway safety, including the European signalling system (debate)
The next item is the Commission statement on railway safety, including the European signalling system.
Vice-President of the Commission. - Mr President, the train accident in Buizingen on Monday, 15 February 2010 was a shocking tragedy. I understand that in the aftermath of this serious accident, several technical and political questions concerning rail safety can be asked.
First of all, my thoughts are with the victims of this tragedy and their relatives. It is always difficult to find words of consolation for these sad occasions and silence is sometimes more telling. The causes of the accident are not yet fully known and the technical investigation has been launched in accordance with the provisions of the EU Safety Directive.
It is the responsibility of the Belgian investigation body to carry this out. It should be accomplished independently of any judicial inquiry. The objective of the technical investigation is not to apportion blame and liability, but rather to identify causes with a view to improving railway safety and the prevention of accidents.
The Belgian investigation body has asked the European Railway Agency to support it in its investigation. Two investigators from the agency joined the Belgian team in charge of the investigation just a few hours after the accident occurred.
I would like to stress that, since the causes of the accident have not yet been clarified, it is inappropriate to draw conclusions. Of course, I am prepared to clarify some issues, which were raised in the aftermath of this tragedy, and I will share with you my understanding of the situation.
As is too often the case when rail accidents happen, remarks alleging a link between European rules or regulations and the accident are made. I would first like to be very clear on the opening-up of the market. Alongside the opening-up of the rail freight sector to competition and the establishment of requirements to separate the activities of infrastructure managers and railway undertakings, a stringent regulatory framework has been introduced governing rail safety and interoperability. We want to ensure that the high level of rail safety is maintained, while recognising the procedures and methods specific to each Member State in this area.
The European Railway Agency produces reports at regular intervals on the safety of the European network and monitors the development of the situation in the Member States.
Indicators demonstrate that the opening up of the rail sector to competition has in no way had a negative impact on railway safety. Let me say very clearly that any proposition linking rail safety levels to the opening-up of the rail market is, in my view, just an excuse to steer the debate away from the true causes of the accident.
The question of the coexistence of national and European train control systems can be put in these terms. More than 20 different national systems are used in Europe today to ensure the safe movement of trains. These systems developed at national level consist of a trackside component and an onboard component. The trackside component sends information to a computer in the train, and the computer applies the brakes when a dangerous situation is detected.
For the systems to work, trains and lines must therefore be equipped with a compatible system. Levels of safety and performance of the various national automatic train protection systems are different, as are the rules concerning equipment of lines and locomotives in these national systems.
The incompatibility of the different national systems poses a major problem for international trains because either locomotives have to be changed at each border or they have to be equipped with as many onboard systems as there are systems on the tracks that they will run on. There are even cases where different national systems coexist in one single country. The Thalys, for example, has to be equipped with seven different national systems to run in four countries.
For this reason, a single system for use at European level has been designed and developed and is currently being installed on major international lines and trains in Europe. The system is known as ERTMS - European Rail Traffic Management System.
As regards the timing, we can say that most of the national systems were developed in the early 1980s but their deployment is a long and costly process. In most countries, only part of the national networks and locomotives are equipped today and this partial equipment took approximately 20 years.
The ERTMS specifications have been available since 2000. A number of pilot projects were carried out between 2000 and 2005. Since 2005, several ERTMS-equipped lines have been put into service. At present, 10 Member States have lines with ERTMS and there are ongoing projects in almost all Member States. In Belgium, for example, the line between Aachen and Liège is equipped, and ICT trains running on this line are equipped as well.
ERTMS was created primarily with a view to promoting interoperability. That means the possibility for locomotives to cross borders, but it is also recognised as a system offering an advantage in terms of increased safety. The system is fully operational today but, due to the long time needed to install it on board trains and the long lines, existing national systems will continue to coexist with ERTMS along the lines.
Third countries like Taiwan, to give just one example, have also chosen ERTMS, and not just for operability reasons. Taiwan invested in ERTMS simply because the system is the best system available on the market today.
Several questions were asked about comparing the situation between Member States. It is quite difficult and not very useful to establish a ranking of the Member States and make meaningful comparisons. It all depends on the choice of indicators, the reference period and the quality of the data reported. One or two serious accidents can also have a significant impact on whatever type of ranking we may have.
Overall data show that the Belgian performance is average. It is true, however, that Belgium lags behind the European average in terms of tracks equipped with an automatic train protection system, be it the national or the European one.
Mr President, Mr Kallas, I would like to thank you for your explanations. Against the background of the accident in Buizingen it is, of course, important for us to show respect towards the victims and also towards the investigation. For this reason, we must not jump to conclusions about the accident and, more significantly, we must not begin assigning blame.
I felt that the Commission acted correctly in strongly rejecting the accusation by the Belgian National Railways that the European Rail Traffic Management System has taken too long to develop. We know that safety remains a national priority and that this will continue to be the case. At a European level, we - and this includes both the Commission and Parliament - have always regretted the fact that the rail companies do not give higher priority to safety and to interoperability between the different systems in Europe.
After accidents have occurred, new proposals are often made in a political context. I must say that in this case, everything was in place, both the legislation and the technology. The only thing which perhaps was lacking was the will to make the technology a high priority. Since the middle of the 1990s, the technology has been available to enable the safe transition between the European system and the advanced Belgian system, in other words, the so-called TBL 1+ system. There has been no lack of time or of technical facilities.
The future is what is important to me and I would like to emphasise the following points. Firstly, we must not, under any circumstances, cut back on training in the rail industry. That has not been, nor will it be, one of the EU's obligations. The railways have highly skilled staff and this must remain the case in future.
Secondly, we need definite, binding conversion plans from the rail companies and the countries. Leaving everything to goodwill is no longer sufficient. We need a precise timetable and we will soon have the opportunity in Parliament to find out about specific objectives.
My third proposal is that passengers should also have the right to know whether the stretch of track and the rolling stock that they travel on meet the highest safety standards. This is the minimum level of information which must be made available to passengers in future. We also need to investigate how we can put in place a mandatory requirement to do this.
To begin with, speaking on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I, too, wish to express my heartfelt sympathy for the victims of the Buizingen rail disaster and their families and friends.
We do have to await the results of the investigation before drawing real, detailed conclusions, of course, but that does not change the fact that railway safety must remain a permanent area of attention at all levels, including the European level, and that we must therefore evaluate, improve, supplement and adjust safety policy on a regular basis. I should like to join my fellow Member and also you, Commissioner, in making quite clear our regret that a number of individuals with significant responsibilities in Belgium have sought to pass responsibility for the accident on to Europe or have at least given that impression. The delay in the development of the European Rail Traffic Management System (ERTMS) has been cited in particular as a reason why now, in 2010, only a handful of locomotives in Belgium are equipped with the automatic stop system.
Ladies and gentlemen, on the other hand, let us make one thing clear, and let us be frank about this: the development of this good idea - a single signalling system to replace the 20 separate systems - has taken longer than hoped or expected. This, of course, is attributable to the technical complexity and to the fact that agreement on a standard has to be reached among a very large number of countries, namely 27, although at the time, there were a couple fewer. Of course, there are also associated budgetary consequences. Yet, as you rightly said, this has not stopped a single Member State from developing its own system or starting to use a kind of embryonic version of ERTMS at an early stage.
I take the view that we do need to look ahead now and ask ourselves how we can contribute to safer railways. I believe we can make this contribution on several fronts at European level, too. We can do so, firstly, thanks to the further development of ERTMS. Such a development plan exists. In 2009, we earmarked EUR 240 million from the budget for trans-European transport networks (TEN-T) in order to help Member States out with this.
Secondly, however, and I think that this is an important task for the Commission and the European Railway Agency, we must also monitor whether existing European safety legislation is being implemented in practice in the field. I would cite the example of Directive 2004/49/EC on safety on the Community's railways. This lays down, among other things, that a safety authority is to be established in each Member State, which must be independent from the railway undertakings and the infrastructure manager, and whose tasks include monitoring, encouraging and enforcing railway safety and developing a regulatory framework. I have the feeling, ladies and gentlemen, that this is not working particularly well in Belgium, and I think that you should organise a kind of audit to look into whether Member States do indeed have the capacity to guarantee this safety proactively in their national rail systems. That is a task I should like to entrust to you.
I, too, wish to express my sympathy for the victims on behalf of my group, and I, too, wish to await the results of the investigation, of course. I hope this is carried out as quickly as possible, but also as thoroughly as possible.
In my country, a number of questions have been raised as to the nature of Europe's approach to the railways. I have to be honest with you: I am shocked that some people have accused us of neglecting safety. I was Parliament's rapporteur on the Railway Safety Directive to which Mr El Khadraoui has just referred, and I am proud of the work we did back then. We told ourselves that we needed to be very demanding as regards safety in all Member States and we needed to establish a European framework for this and to lay down requirements. We got this past the Member States with very great difficulty. I note - and Mr El Khadraoui rightly mentioned this - that in some countries, unfortunately, including my own, the implementation of this directive at national level is in fact poorly organised. I hope you take another good look at this, Commissioner. Perhaps this House, too, should take another look at the directive and tighten up the framework, as Mr Grosch said. It is not true that we are neglecting safety, therefore; the reverse is true.
Secondly, the Regulation on passengers' rights contains a paragraph we hoped would never be needed: it concerns advance payments for people killed or injured in rail accidents. I welcome the announcement by the National Railway Company of Belgium (SNCB) that it will be using this system and making advance payments. Indeed, there was a time when this would not have been so.
Some people have said that opening up the market has made the railways unsafe. I wish to contradict this in the strongest terms. It is not true, as a look at the latest European Railway Agency data, from 2008, will demonstrate. The best-performing countries in 2008 were the United Kingdom and the Netherlands, two countries that have opened up their markets.
I also think attention should be paid to the people, to the railway workers on the ground: train drivers, station staff, administrators. We should be taking another look at their situation and ensuring that safety is the prime consideration in not only their training but also the organisation of their work and the whole corporate culture. By way of conclusion, Mr President, I should like to say that we must not lose sight of the fact that the railways are still among the safest means of transport around.
Mr President, Commissioner, I, too, believe that last week's tragic accident is the worst rail disaster to have hit Belgium since 2001, when I myself held the post of Minister for Mobility and Transport. Once again, of course, my thoughts are with our colleague, Claudia Candeago, and also with all the other victims of this tragedy, their loved ones, and all the grieving railway workers.
I shall refrain from drawing any conclusions, just as those who have spoken before me have done. The investigation is under way, and we shall not speculate on its results. However, it is clear that, in Belgium's case, it is regrettable that the railways should have taken so long to equip themselves with an automatic train protection system, as some have already mentioned. When I heard, in the wake of the disaster, that, whilst budgetary reasons could not be cited, the delays in the development of European interoperability standards were being called into question as a means of explaining this accident, I found it unacceptable and I immediately felt that Europe was at the centre of groundless accusations.
The European Rail Traffic Management System (ERTMS) does, in fact, offer companies an opportunity to invest in safety in a coordinated and interoperable manner. We must rid ourselves of the countless national standards that curb development and competitiveness, at a time when the European Train Control System (ETCS) is evolving. It is, of course, evolving, and it will continue to evolve. This is what it takes to preserve a very high level of technology. Moreover, I have no doubt that, in the next five or 10 years, there will be many more developments to come.
It must be said that such accidents, however exceptional, remind us that there is always room for improvement where safety is concerned, and I would like to make some proposals in this regard.
Firstly, as you know, Commissioner, we are currently discussing trans-European transport networks, their conditions and their criteria. I believe that, when it comes to the European networks, deployment of the ERTMS throughout Europe could actually become a priority. I also believe that, in this context, we should set deadlines concerning, in particular, the resources with which every single country and network will have to be equipped.
Lastly, I believe that we must prioritise safety over liberalisation of the markets by obliging new operators running trains on various national networks to adapt a while longer to the automatic protection system that exists on these networks and thus to equip their trains with the relevant receivers and cabin equipment.
To conclude, I believe that the European Railway Agency could, for its part, also provide invaluable support for a more effective integration of the national safety authorities. Such integration would make it possible, for example, for the equipment to be type-approved.
(The President cut off the speaker)
The investigation into the causes of the rail accident in Buizingen has yet to be completed, and so I cannot comment on it, but I have come to the following conclusion. When there is a train crash in the United Kingdom, people are quick to attribute it to the privatisation of the railways. The Belgian railways (SNCB) receive relatively the highest subsidy in the whole of the European Union. Belgium gives 32 euro cents per passenger/kilometre to its railways. France comes second with 24 euro cents. The Netherlands gives 15 euro cents and the UK 4 euro cents. Despite all these subsidies, the SNCB still has debts of EUR 10 billion. Where does the money go?
When I look at the infrastructure of the SNCB, the neglect is striking. Everything is old and worn out. Could it be that the safety system is also neglected from time to time? Perhaps too much money is being channelled to staff pay owing to the power of the trade unions. In Belgium, the railways are a socialist domain and are badly run. Indeed, these are questions that need to be asked, as the SNCB can hardly use lack of money as an excuse!
Mr President, when, in November, Mr Simpson declared in this House: 'even though the European rail system is very safe and progress has been made over the last few years thanks to the liberalisation of the market', I nearly choked. Nevertheless, he followed this up with: 'recent fatal accidents have raised questions with regard to safety'.
Since the Buizingen accident, its terrible human death toll and the serious physical and psychological suffering that it has caused have served as a powerful reminder that it is high time we launched a serious debate on rail safety. Let us dismiss straight away the idea that all accidents are, by nature, unforeseeable. The main factor in the lack of safety across Europe's rail networks is a direct consequence of the separation between the management of our rail infrastructure and the management of our rolling stock. This separation - it must be said forcefully here - has been imposed by the Commission against the better judgment of railway workers so that the rail sector can be opened up to competition. It greatly increases the likelihood of accidents. Because of this separation, the maintenance of the European rail network is being sacrificed for the sake of the highest profits. You may try to buy some time by proposing the use of the best modern-day techniques as the only option for solving the problems. Ultimately, however, it is a different rail policy that we need in Europe. If, each year, there are fewer railway workers, less maintenance, less investment and less training, it is inevitable that we will have to address the issue of accidents once again and pay mournful tributes. In order to ensure genuine rail safety, the Union has to turn the page on competition so as to open that of cooperation.
To conclude, ladies and gentlemen, upon leaving this debate, none of us will be able to ignore our responsibilities any longer. For my part, I refuse to be a party to malicious intent. Without change ...
(The President cut off the speaker)
(NL) I should like to start by simply noting that the Belgian tax burden is one of the world's highest, yet in that ungovernable country, the taxpayers - particularly those in Flanders - obtain very little in return for their money. The rail system is a perfect illustration of this. It is hopelessly outdated and is characterised by frequent and long delays and by overcrowded carriages during peak hours.
The management of the Belgian railways (SNCB) is highly politicised and inefficient, and a typical feature of Belgian politics is that, when something goes wrong, no one is ever responsible for anything at all. In 2001, a train crash occurred in Pécrot that was similar to last week's in Buizingen. Nine years ago, everyone thought serious action would be taken to improve the safety system; yet this did not happen. Pending the introduction of the European Train Control System (ETCS), Belgium developed its own system, but this came far too late and was extremely inadequate.
The lesson we must learn from this is that more needs to be invested in safety and that the various existing systems need to be better geared to one another. Then, if effective interoperability proves impossible to achieve, maximum encouragement must be given to the changeover to the European ETCS, as it is not healthy for a Thalys train running between Paris and Amsterdam, for example, to have no less than seven different safety systems.
(DE) Mr President, ladies and gentlemen, the collision between two commuter trains in Brussels, which resulted in this dreadful accident, has deeply shocked all of us. Our thoughts are with the families and friends of the victims.
After disasters of this kind, people's first response is often to find someone to blame. However, the European Union, the Commission and the safety provisions which we introduced in Directive 2004/49 must not be made into the scapegoat in this case. On the other hand, the important question is, of course, whether we should tighten up the safety provisions. The investigations into this rail accident have not yet been completed and, therefore, we cannot yet expect any clear results. The major question that we must ask ourselves is whether it would have been possible to avoid this accident. We cannot exclude human error or technical failures and therefore both of these things play a role in rail safety. All rail operators, both state-owned and private, have an obligation to provide the necessary level of safety. The national rail companies must ensure that they are complying with the appropriate safety standards.
I do not want to give any lectures from a German point of view in this situation. I simply want to say that in Germany, we have attempted to implement the directive in its entirety. Wherever there is the possibility of human error, technical systems must be able to intervene. I remember the dead man's handle which automatically applied the brakes if the handle was not pressed for a minute. If a train passes a red stop signal, the brakes are also automatically applied. We must have systems of this kind in place. The European Train Control System must be implemented so that we have some influence over these things from the outside.
The members of the Committee on Transport and Tourism will work together to carry out the necessary evaluations and also to draw the necessary conclusions with regard to the safety provisions.
(FR) Mr President, the rail disaster in Buizingen, near Brussels, has claimed 18 victims and left more than 160 injured. Obviously, our thoughts are first and foremost with the families. The causes of the accident are still unknown - an investigation is under way - and we must think about undertaking an assessment of rail safety in Europe, on a Member State-by-Member State basis.
This assessment must focus, of course, on the safety systems, on the state of their application, on their interoperability and on their effectiveness. However, this assessment of the level of safety of the European rail networks must be understood in a broad sense and, in particular, must incorporate an assessment of the working conditions of railway employees, since the latter are the best guarantors of safety.
I therefore call on the Commission to undertake an assessment of the safety of Europe's rail networks by means of a global approach that takes the launch of the rail liberalisation process as its starting point. One thing is clear: the time has come to carry out a taboo-free assessment of the practical results of these policies aimed at liberalising and dismantling public services. What added value have they brought? Who has benefited from them? Who has suffered because of them?
The aim is to compare the implementation of the European safety and signalling standards with working conditions from the moment when this liberalisation of the rail sector within each Member States came into effect. The Commission must therefore consider the role of public services in more general terms. The Parti Socialiste - the party to which I belong - has long been calling for positive action from the European Union to protect and develop public services. This is the idea behind the introduction of a framework directive on services of general interest. The latter would guarantee public services a stable legislative framework and adequate funding in compliance with the principles of universality and equality of access.
(NL) I should like to put a question to Mr Tarabella, whom I otherwise hold in high personal regard. Surely he cannot disregard the fact that the Belgian railways (SNCB) receive the highest subsidy in Europe? He cannot blame liberalisation, therefore, as passenger transport has not been liberalised, nor can he come up with all kinds of other excuses.
I should also point out that he speaks on behalf of the Belgian francophone Socialist Party (PS), the party that has a good deal of control over the SNCB via the trade unions. If the politicised rail system ran the railways better, these things would not happen.
(FR) Mr President, all I would say in response to Mr Eppink is that this is not an electoral platform. A disaster has occurred and has claimed victims - others have occurred in the past - and it is only natural that one should question its causes. The investigations are under way; they must be allowed to run their course.
However, there is one factor that must never be ignored, and that is the human factor. In any liberalisation - I know that you support liberalisation, I support it far less, and indeed I oppose it where public services are concerned - the human factor is overlooked. Terrible pressure is put on members of staff, who work for hours on end or, in any case, for longer periods of time and without rest. As a train driver, one is responsible for passenger safety. Therefore, I believe it is important to ask about working conditions and any changes in those conditions. I believe that this is an important point.
Mr President, the appalling train crash near Halle was a dreadful tragedy for the victims, their families, work colleagues and friends. The important thing now is to draw the necessary lessons from this tragedy, to avoid future casualties. In this, it is crucial that the voice of railway workers is clearly heard and heeded in making rail travel safe for both workers and passengers.
It is indeed outrageous to hear a British Tory, I take it, a Member of this Parliament, malign and slander Belgian railway workers in the course of his contribution when it is quite clear that the policies of neoliberalisation and deregulation have done enormous damage to our railway system as a public facility. There is, in fact, enormous frustration among Belgian railway workers. This was clear from spontaneous strikes among those workers in the days after this tragedy, in response to it. This is the third serious incident in Belgium in nine months.
After a previous tragedy in Belgium in 2001, comprehensive safety measures were promised but have not been implemented. The reality is that workers on the Belgian railways are under continuous pressure to work longer, with journeys being extended and fewer breaks, which means less safety. Of course, the perfidious policy of the EU Commission of liberalisation and privatisation will threaten safety further. It means that the profits of major transport companies come first. It is clear that the best structure to guarantee safety is to maintain the rail infrastructure in public ownership with democratic control and necessary investment.
(DE) Mr President, I would also like to express my condolences to the families involved. However, it will be of little consolation to those affected - the mourning families and the seriously injured - if we continue to emphasise that the railway is the safest form of transport and that the number of accidents is very low compared with those on the roads.
Of course, the question of the circumstances arises. How could a disaster of this kind occur? However, as has already been said, this question must be dealt with by the technical experts and later by the courts. The question we have to answer is as follows: what has gone wrong in the process of creating a common European rail market? And secondly, how can we prevent further accidents using all the means available to us? Every accident is one too many.
As a former railway employee, I have experienced the changes myself. I would like to mention some of the problems which, to a certain extent, have an impact on safety. At the beginning of the 1990s, instead of introducing competition on the railways, we should first have started a process of technical harmonisation. We should have overcome all the problems that Mr Kallas mentioned in the 1990s. We should only have opened up the market to competition on the basis of technical harmonisation. The fragmentation of the companies has resulted in many players being involved in the rail system and this is a system which only functions properly when it is operated as a single entity. Therefore, in my opinion, the Member States, the rail companies, the infrastructure operators and also the Commission, which, as has already been said, introduced directives and regulations without carrying out an interim evaluation, share the responsibility for the most recent accidents. The evaluation was only completed a short time ago. The rail companies have made the mistake of choosing the wrong strategy and of waiting too long for a European system. They have constantly attempted to reduce costs, have employed staff without the necessary level of skills, as already mentioned, and they have also invested too little.
There are three points that I would like to highlight. The funding must be increased immediately in order to speed up the planned modernisation programme.
(The President cut off the speaker)
(RO) In general, rail transport is safer, faster and causes less pollution than road transport. However, in 2007, roughly 2 600 people were victims of rail accidents, while last year, more rail accidents occurred involving passenger and freight trains.
The recent rail accident in Belgium, with a casualty list of 20 dead and more than 120 injured, refocuses our attention in a shocking way on the importance of rail transport safety. Unfortunately, the economic and financial crisis has exacerbated the financial difficulties facing both operators and administrators involved in the rail transport infrastructure. It is a major concern that the lack of specialist staff and financial resources for implementing the ERTMS is one of the possible causes of the accident, while thousands of rail workers are losing their jobs. I call on Member States and the Commission to take the necessary measures in order to:
1. modernise the rail infrastructure and existing rolling stock to guarantee efficient and safe rail transport,
2. give priority to the investments required for rail transport safety and security, and
3. develop new rail transport infrastructures and implement the ERTMS.
(IT) Mr President, ladies and gentlemen, the recent rail disasters that have rocked Europe - in Belgium today, in Italy yesterday - oblige us to consider the flaws in the system and the measures suitable for improving the services in safety terms.
For example, it is astonishing to think that the European Union launched an appropriate system for monitoring rail traffic - the ERTMS - back in 2000, and that, in spite of this, 10 years later, the system has been adopted by only a very few Member States.
Even today, there are more than 20 different rail safety systems on EU territory, and it is clear how this can cause problems, particularly on international stretches of line.
It is true that adapting the rail infrastructure and the rolling stock of the European system will involve technical and economic assessments and tasks, which will inevitably have to be managed by companies in the sector. However, we cannot fail to observe that European legislation does not set a date by which the national lines must be adapted to the ERTMS system and that it gives the Member States the power to determine the equipment needs of their rolling stock.
It would be better to impose and to set dates, to incentivise by means of investments or, better still, to withdraw investment from those who fail to adapt to the infrastructure projects or who purchase rolling stock that does not use these systems.
The other argument is that interoperability and the completion of the internal market should not be slowed down. Today, we have an independent national safety agency, which should verify the adoption of the appropriate safety systems. Well, it should be stipulated that safety certificates must be obtained before operating licences can be granted.
Furthermore, I would stress that, looking ahead to the prospect of a free common rail market, the European Railway Agency's inspection powers must be strengthened at central level.
(IT) Mr President, ladies and gentlemen, following the recent rail accident in Brussels, which many Members have mentioned, the spotlight has once again been on the safety of the railways.
Directive 2004/49/EC on safety of the railways in general stipulates that railway undertakings and infrastructure managers should bear the full responsibility for the safety of the system, each for their own part.
In the specific case of the accident that occurred in Belgium, human error seems to have been the cause. We shall, of course, await the investigations. It would appear, however, that the train was not fitted with an automatic braking system.
Is the Commission aware of which networks and which trains within the Member States are not fitted with this safety device? Moreover, does it intend to draft a legislative proposal so as to ensure that the Union's entire network is fitted with this system?
(PL) Mr President, first of all, I would like to express my sympathy to the victims' families. I would like to talk about something which seems to me to be very important, and which has not been said here. There is a debate here which, in many ways, is justified. I, too, have my own very clear views on the matter. I think a deregulated market is significantly better than a market dominated by state-owned firms, but I would like to talk about something which is important in the context of this discussion.
This dispute is not only about whether a firm is state-owned or privately-owned; it is also about whether the market is a free market or a restricted, regulated market, which often means, in fact, that in many Member States, there is a monopoly held by a single state-owned firm. There are so many railway systems, and they are not only different in each Member State, but in many cases, different systems are in use in a single Member State, and the systems we are talking about are often a protectionist administrative barrier put up only to protect the monopoly firm in the national market. In many cases, certain equipment and locomotives are not allowed, simply to limit the possibility of a competitor from another country or a private competitor from entering the market. The consequence of this is the establishment of so many different systems and the emergence of safety problems.
If you looked at the allocation of structural funds for infrastructure projects in new Member States, you would see that in those countries, there is practically no money for railway infrastructure. The administrators who are supposed to fill in applications and apply for money are not in the least interested in this. We are dealing with a model in which many Member States do not want anything to change in their railways, so that competition coming from other countries or the private market, for example, will not be in a good position. It is then safety and competitiveness which suffer because of this.
(NL) The tragic accident in Buizingen obliges all of us - Europe included - to open an investigation. This tragedy cost the lives of 18 people, and we owe it to those victims to learn lessons from the disaster in the short term and to ensure that safety is guaranteed on Belgian and European railway lines.
As we know, and you have already said, it is not Europe's fault that the automatic stop system has yet to be fully introduced in Belgium. Yet this does not mean that Europe is not now required to act; quite the reverse. We expressly call for the European Commission, too, to now carry out an evaluation, which must provide the answers to several very specific questions. For example, as you know, we have obliged railway companies - including private firms - to fully equip their trains with the new European Train Control System (ETCS) as of 2013, yet we already know that Europe's railway lines will not have been equipped with that system by then.
I wish to cite two figures. At the present time, Commissioner, only 2 800 kilometres of railway in the whole of Europe has been equipped with this new European safety system. The Belgian rail network alone, with its 3 400 kilometres, is larger than that. It is clear, therefore, that we in Europe are not ready for this and that therefore our trains will be unable, or insufficiently able, to communicate with these new signalling installations. This necessitates a thorough evaluation.
Commissioner, we must also dare to investigate whether the forthcoming competition between railway companies has maybe increased the pressure on staff. Should we perhaps consider introducing driving hours and rest periods for train drivers at European level, as we did for lorry drivers? In short, this accident obliges the European Union to do some soul-searching and carry out an evaluation, and there must also be the readiness and political will to make adjustments if necessary.
(DE) Mr President, Commissioner, two locomotives were involved in this dreadful accident which were operated by the SNCB, the Belgian National Railways, on a state rail network. There is no competition on the rail passenger transport market in Belgium. Therefore, this has nothing to do with competition or with the opening up of the network. It is all about unsatisfactory safety standards. Mr Grosch has already pointed out that the technology for stopping a train automatically when it passes a red signal has been in existence for more than 20 years. The question is: why was it not installed?
This also has nothing to do with the European Rail Traffic Management System (ERTMS). I was the rapporteur for the ERTMS. It represents a vision of the future, but it does not absolve the Member States from the responsibility of putting in place safety measures which are already available on a national level. That is a task for the individual countries.
Therefore, the question we must ask is why Belgium did not invest in this safety system over the last 20 years. If they had built a motorway that was shorter by one or two kilometres, they would have had twice or three times the money needed to install these safety systems and avoid accidents like this one. This was not the first time that a train has passed a red signal. It was simply the first time that this has led to such a dreadful accident.
Vice-President of the Commission. - Mr President, of course, this discussion, now initiated by the tragic accident in Belgium, will be part of our overall discussion on railway safety and the development of transport in Europe. The Commission is preparing a White Paper on the future of transport which takes serious consideration of all safety and security aspects of all modes of transport, including railways - which is, as was mentioned many times, still one of the safest modes of transport.
It is also important that we now discuss the railway package - the 'first recast' of the railway package - and we will definitely work on this and consider it.
But I would just like to make some factual remarks. The European Rail Traffic Management System (ERTMS) has been designed with the intention to have interoperability of railways. It is obviously a good system which has very serious safety elements. However, safety still remains the responsibility of Member States, whatever system is used. But the ERTMS is progressing very well.
Transport TEN-T Networks: again we will discuss it soon. This particular project deals with the deployment of the traffic management system. By 2020, 20 000 kilometres of railways will use this system in Europe, including Belgium.
This is ongoing; but in railways, things take time and investments are large and 85% of the TEN-T Network money is used especially to improve the railways, including the ERTMS. Of course, I would be very happy if, with the support of the European Parliament, we could increase the funding of investments to transport networks. That will be very important.
But again, of course, the human factor is always relevant. And as we are talking about safety standards, there is one standard - which is the red light - that means that you must stop. That standard has existed since the 19th century. So if we are now saying that there will be a 100% sure braking system which avoids human error - it is not true. There is always some small possibility for human error. And human responsibility is very important.
I would like to make one more remark about liberalisation and public services: these are two different things. Nobody is stopping states from offering good public services, even in the framework of liberalisation. It is allowed by European rules to provide support - it is allowed by states - and this liberalisation does not exclude good public services.
The debate is closed.
Written statements (Rule 149)
in writing. - (DE) The tragic train accident in Belgium has attracted public attention to safety on the railways. The safety of the rolling stock must be improved, as well as the safety of the signalling systems. There are many completely outdated goods wagons, in particular, on the railways in Europe. The accident in Italy last year demonstrated the possible consequences of this. Unfortunately the EU has so far done very little to oblige freight operators to bring their rolling stock up to an acceptable safety standard. It is important to remember that hazardous goods are also transported by rail, which could have devastating consequences in the event of an accident. Against this background, I am calling for higher safety standards on the railways.
The tragedy that plunged Belgium into its present state of mourning undoubtedly occurred for reasons to do with the specific characteristics of that country, as many of our Flemish fellow Members have emphasised today. It will be up to the investigation to determine the extent to which those characteristics were responsible for the tragedy.
However, it did have one particular, fundamental cause: the liberalisation of rail transport and the separation of the management of the network from that of rail transport itself. Therefore, the network, its quality and its safety have been sacrificed for the sake of the profit of transport operators, which are finding the tolls imposed on them to be too high, just as the replacement and the modernisation of trains is being sacrificed. The timetables and frequency of services today respond to the logic of profit making, and no longer to the needs of users. Even though they are used regularly, some lines are being taken out of service because they are not profitable enough. Others are still in service when common sense suggests that they should not be. Delays are becoming the norm, including in the case of TGV services.
In your liberal system, citizens who take the train have not become much-valued customers; they are still user-taxpayers who can be treated like cattle. As is the case with all the activities that you have liberalised, today we are paying more and more for a service that is becoming increasingly worse, not to say, unfortunately, dangerous.
In view of the tragic accident in Brussels, we are once again faced with the issue that Member States have not yet fully harmonised their rail safety systems, even though Directive 2004/49/EC clearly establishes common standards for safety indicators and fully meets safety requirements overall, including for infrastructure and traffic management. The major problem is actually a strictly financial issue: the service life of the railway infrastructures and rolling stock, including the signalling systems, is extremely long. In these circumstances, it would be desirable for Member States to look beyond this financial issue, in spite of the crisis, and to consider accelerating the implementation of interoperable systems, as well as invest more in the railway infrastructure and signalling systems for both the infrastructure and rolling stock.
The savings made by delaying the refurbishment and modernisation of the rolling stock and railway infrastructures can, as in this case, unfortunately result in tragic accidents where not only huge economic and financial losses were sustained, but also the loss of human lives, which is unacceptable. I would like to convey my every sympathy to the affected families during this difficult time and I hope that this kind of tragedy will never happen again.
(The sitting was suspended at 11.25 and resumed at 11.30)